612 F.2d 799
George GELMANv.WESTINGHOUSE ELECTRIC CORPORATION.George SHULOF, suing on behalf of himself and all otherpersons similarly situated, Appellant in No. 78-1447,v.WESTINGHOUSE ELECTRIC CORPORATION.Paul E. SLATER, on behalf of himself and all other personssimilarly situated, Appellant in No. 78-1446,v.WESTINGHOUSE ELECTRIC CORPORATION.Appeal of George GELMAN and Fannie Mann in No. 78-1445.
Nos. 78-1445 to 78-1447.
United States Court of Appeals, Third Circuit.
Argued Nov. 14, 1978.Reargued en banc Nov. 8, 1979.Decided Jan. 28, 1980.

Appeal from United States District Court for the Western District of Pennsylvania; Hubert I. Teitelbaum, Judge.
Harold R. Schmidt, Rose, Schmidt, Dixon, Hasley, Whyte, Hardesty, Pittsburgh, Pa. and Howard A. Specter, Litman, Litman, Harris & Specter, P. A., Pittsburgh, Pa., for appellants.
Peter J. Nickles, Covington & Burling, Washington, D. C., for appellee.
Before SEITZ, Chief Judge, and ALDISERT, ADAMS, GIBBONS, HUNTER, GARTH, HIGGINBOTHAM and SLOVITER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The Court is evenly divided on this appeal.


2
The judgment of the district court will be affirmed.


3
Each party shall bear its own cost.